OPINION — AG — ** AMBULANCE SERVICE — DISTRICTS — RESIDING ** (1) PURSUANT TO THE PROVISIONS OF ARTICLE X, SECTION 9(C)(I), ANYONE SERVED OUTSIDE AN AMBULANCE SERVICE DISTRICT MUST BE CHARGED THE ACTUAL COST FOR SUCH SERVICES BY THE DISTRICT, REGARDLESS OF THE LOCATION OF HIS OR HER RESIDENCE. (2) ARTICLE X, SECTION 9(C)(I) EMPOWERS THE BOARD OF TRUSTEES TO SET FEES FOR ANYONE WHO IS SERVED WITHIN THE DISTRICT WHETHER THAT PERSON IS A RESIDENT OR NONRESIDENT OF THE DISTRICT. THE BOARD IS NOT PRECLUDED FROM SETTING A LOWER FEE FOR THE ASSESSED RESIDENTS OF THE DISTRICT. (JURISDICTION, TERRITORY, BOUNDARIES, CHARGES, CUSTOMERS, PATIENTS) CITE: ARTICLE X, SECTION 9(C) (BETTY E. HUNTER)